Order                                                         Michigan Supreme Court
                                                                    Lansing, Michigan

  May 22, 2019                                                     Bridget M. McCormack,
                                                                                 Chief Justice

  157335-7                                                              David F. Viviano,
                                                                        Chief Justice Pro Tem
  157340-2
                                                                      Stephen J. Markman
                                                                           Brian K. Zahra
                                                                     Richard H. Bernstein
  MELISSA MAYS, MICHAEL ADAM MAYS,                                   Elizabeth T. Clement
  JACQUELINE PEMBERTON, KEITH JOHN                                   Megan K. Cavanagh,
                                                                                      Justices
  PEMBERTON, ELNORA CARTHAN,
  RHONDA KELSO, and ALL OTHERS
  SIMILARLY SITUATED,
           Plaintiffs-Appellees,
  v                                            SC: 157335-7
                                               COA: 335555; 335725; 335726
                                               Court of Claims: 16-000017-MM
  GOVERNOR OF MICHIGAN, STATE OF
  MICHIGAN, DEPARTMENT OF
  ENVIRONMENTAL QUALITY, and
  DEPARTMENT OF HEALTH AND HUMAN
  SERVICES,
            Defendants-Appellants,
  and
  DARNELL EARLEY and JERRY AMBROSE,
           Defendants-Appellees,
  and
  CITY OF FLINT,
             Not Participating.
  _________________________________________/

  MELISSA MAYS, MICHAEL ADAM MAYS,
  JACQUELINE PEMBERTON, KEITH JOHN
  PEMBERTON, ELNORA CARTHAN,
  RHONDA KELSO, and ALL OTHERS
  SIMILARLY SITUATED,
           Plaintiffs-Appellees,
  v                                            SC: 157340-2
                                               COA: 335555; 335725; 335726
                                               Court of Claims: 16-000017-MM
  GOVERNOR OF MICHIGAN, STATE OF
  MICHIGAN, DEPARTMENT OF
  ENVIRONMENTAL QUALITY, and
  DEPARTMENT OF HEALTH AND HUMAN
  SERVICES,
            Defendants-Appellees,
  and
                                                                                        2

DARNELL EARLEY and JERRY AMBROSE,
         Defendants-Appellants,
and
CITY OF FLINT,
           Not Participating.
_________________________________________/

       On order of the Court, the applications for leave to appeal the January 25, 2018
judgment of the Court of Appeals are considered, and they are GRANTED. The parties
shall include among the issues to be briefed: (1) when the plaintiffs’ cause of action
accrued, see Henry v Dow Chemical Co, 501 Mich. 965 (2018), and Frank v Linkner, 500
Mich. 133 (2017); (2) whether the Court of Appeals erred in holding that the fraudulent
concealment exception in MCL 600.5855 applies to the statutory notice period in MCL
600.6431(3); (3) whether the Court of Appeals erred in holding that under the Court of
Claims Act, MCL 600.6401 et seq., there is a “harsh and unreasonable consequences”
exception to the notice requirement of MCL 600.6431(3) when a constitutional tort is
alleged, compare McCahan v Brennan, 492 Mich. 730 (2012), and Rusha v Dep’t of
Corrections, 307 Mich. App. 300 (2014); (4) if there is such an exception, whether it is
met by the facts alleged in the plaintiffs’ amended complaint; (5) whether the Court of
Appeals erred in recognizing a constitutional tort for violation of bodily integrity under
Const 1963, art 1, § 17, and, if not, whether the plaintiffs properly alleged such a
violation, and whether a damages remedy is available for such a violation, see Smith v
Dep’t of Public Health, 428 Mich. 540 (1987); Jones v Powell, 462 Mich. 329 (2000); (6)
for purposes of the plaintiffs’ inverse condemnation claim, whether the plaintiffs have
alleged direct action by defendants against the plaintiffs’ property, and a special or
unique injury, see Peterman v Dep’t of Natural Resources, 446 Mich. 177, 190 (1994);
Spiek v Dep’t of Transp, 456 Mich. 331, 348 (1998); and (7) for purposes of the plaintiffs’
inverse condemnation claim, the manner in which the class of similarly situated persons
should be defined.

        The total time allowed for oral argument shall be 60 minutes: 30 minutes for
plaintiffs, and 30 minutes for defendants, to be divided at their discretion. MCR
7.314(B)(1).
                                                                                                               3


       Persons or groups interested in the determination of the issues presented in this
case may move the Court for permission to file briefs amicus curiae. Motions for
permission to file briefs amicus curiae and briefs amicus curiae regarding these cases
should be filed in Mays v Governor (Docket Nos. 157335-7) only and served on the
parties in both cases.

        CLEMENT, J., not participating due to her prior involvement as chief legal counsel
for the Governor.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         May 22, 2019
       a0515
                                                                             Clerk